Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2005

Alghny Cty Prison v. Allegheny
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1975




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Alghny Cty Prison v. Allegheny" (2005). 2005 Decisions. Paper 1442.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1442


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL


        IN THE UNITED STATES COURT
                 OF APPEALS
            FOR THE THIRD CIRCUIT


                   NO. 04-1975


   ALLEGHENY COUNTY PRISON EMPLOYEES
INDEPENDENT UNION; CHARLES MANDERINO,
individually and on behalf of the Members of ACPEIU,
                      Appellants

                         v.

          COUNTY OF ALLEGHENY;
        CALVIN A. LIGHTFOOT, Warden;
         ALLEGHENY COUNTY JAIL




         On Appeal From the United States
                     District Court
      For the Western District of Pennsylvania
        (D.C. Civil Action No. 03-cv-10175)
          District Judge: Hon. Joy F. Conti


             Argued December 14, 2004

   BEFORE: AMBRO, VAN ANTWERPEN and
         STAPLETON, Circuit Judges

          (Opinion Filed: March 21, 2005)
Bryan Campbell
220 Grant Street - 6th Floor
Pittsburgh, PA 15219
 and
Steven H. Bowytz (Argued)
Bowytz & Bowytz
220 Grant Street - 7th Floor
Pittsburgh, PA 15219
 Attorneys for Appellants

Michael H. Wojcik
County Solicitor
Robert L. McTiernan (Argued)
Assistant County Solicitor
Allegheny County Law Department
445 Fort Pitt Boulevard
300 Fort Pitt Commons Building
Pittsburgh, PA 15219
 Attorneys for Appellees




                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

      Because we write only for the parties who are familiar with the facts, we do not

restate them below. Appellants Allegheny County Prison Employees Independent Union

and Charles Manderino (collectively “Appellants”) appeal the United States District

Court for the Western District of Pennsylvania’s refusal to enjoin Appellees County of



                                            2
Allegheny, Warden Calvin A. Lightfoot, and the Allegheny County Jail (collectively

“Appellees”) from conducting warrantless pat-down searches of employees entering the

Allegheny County Jail. Appellants claim that the searches, conducted randomly and

requiring “the removal of outer garments, shoes and belts, but not socks, and [same sex]

patdowns over the abdomen and groin area that do not involve groping or massaging,”

App. Appellants at 23, violate their Fourth Amendment rights.1 We will affirm.

                                              I.

       We review the District Court's findings of fact for clear error and assess its legal

conclusions de novo. The ultimate decision to grant or deny the injunction is reviewed

for abuse of discretion. Highmark, Inc. v. UPMC Health Plan, Inc., 276 F.3d 160, 170

(3d Cir. 2001); see also In re Diet Drugs, 369 F.3d 293, 304 (3d Cir. 2004);

Warner-Lambert Co. v. Breathasure, Inc., 204 F.3d 87, 89 n. 1 (3d Cir. 2000).

                                             II.

       To secure an injunction, a party must show: (1) the existence of a meritorious

claim; (2) the likelihood of irreparable harm if the injunction is denied more serious than

the harm to the nonmoving party if it is granted; and (3) an absence of conflict with the

interest of the public. Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982).

Essentially for the reasons set forth in the District Court’s thorough Memorandum Order

   1
    In the proceedings below, Appellants claimed that the searches violated not only their
right to be free from unreasonable searches under the Fourth Amendment, but also their
right to equal protection under the Fourteenth Amendment. On appeal, however,
Appellants claim only that their Fourth Amendment rights have been violated.

                                              3
of February 4, 2004, we are satisfied that the District Court correctly denied injunctive

relief.

          Appellants failed to show that their rights under the Fourth Amendment are being

violated. The Fourth Amendment protects individuals against “unreasonable searches

and seizures.” U.S. Const. amend IV (emphasis added). However, reasonable searches

do not offend the Constitution. See, e.g., Carroll v. United States, 267 U.S. 132, 147

(1925). To determine if a search is reasonable, courts must balance “the need for the

particular search against the invasion of personal rights that the search entails.” Bell v.

Wolfish, 441 US. 520, 559 (1979).

          Here, the District Court found that searches of personnel entering a detention

facility are necessary to control the entry of contraband into the facility and to promote

the security of employees and inmates. We agree. In addition, the District Court found,

and we are satisfied, that employees at incarceration facilities have a diminished

expectation of privacy while on the premises of the facility. See McDonell v. Hunter, 809
F.2d 1302, 1306-07 (8th Cir. 1987) (finding that correction officers have a diminished

expectation of privacy “while they are within the confines of the prison”); Sec. & Law

Enforcement Employees v. Carey, 737 F.2d 187, 202 (2d Cir. 1984) (determining that “in

light of the difficult burdens of maintaining safety, order and security that our society

imposes on those who staff our prisons” correctional officers have a diminished

expectation of privacy while on the job). The District Court did not err when, in



                                               4
balancing these two interests, it determined that the need to prevent the introduction of

contraband in a detention facility outweighs the privacy interests of the facility’s

employees. Nor did the District Court err in subsequently determining that pat-down

searches of correctional officers and prison employees serve the same purposes and

reflect the same reduced expectations of privacy as pat-downs conducted at border

checkpoints which we have held are “presumed to be reasonable under the Fourth

Amendment.” Bradley v. United States, 299 F.3d 197, 201 (3d Cir. 2002); see also

Carey, 737 F.2d at 204 (noting that “[n]ot unlike persons crossing the borders of our

country, correction officers, under proper circumstances may be” searched “to control the

flow of contraband”). Thus, like searches conducted at border checkpoints, random,

routine pat-down searches of prison employees are reasonable and may be conducted

without a warrant or probable cause without violating Appellants’ constitutional rights.

       Having concluded that the challenged searches do not violate the Fourth

Amendment, the District Court had no basis for granting injunctive relief. It accordingly

did not err in declining to do so.

                                             III.

       The judgment of the District Court will be affirmed.




                                              5